DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .           

 Status of Claims  
This Office Action is a Final Rejection in response to claim amendments and remarks filed by Applicant on 04 JUNE 2021 with respect to its method Claims 1-6, 8-12 & 21 for its original application filed on 18 OCTOBER 2017 that is titled:           “System and Methods for Improved Payment Account Transaction Process”.  Said claim amendments listing of 06/04/2021 has amended independent Claim 1 (but wrongly shown it as “previously presented”) as well as added new independent mobile device Claim 21.            
       Accordingly, amended Claims 1-6, 8-12 & 21 are now being rejected herein.      

 Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):           
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.            


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:      
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 & 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.  Examiner notes the following rejections ---      
Independent Claim 1, line 14 recites a limitation “the mobile device processor” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “a mobile device processor”, or a similar modification of the Applicant’s own choice, such as “a mobile processor” recited in newly added independent Claim 21.            
Claims 2-6 & 8-12, depending from independent Claim 1 directly or indirectly, are rejected because they have at least the same deficiencies/errors as described above, due to their dependency on independent Claim 1.               
Appropriate correction is required.             

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:        
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, 
subject to the conditions and requirements of this title.              

Claims 1-6, 8-12 & 21 are rejected under 35 U.S.C. 101 because the claimed 
invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1 & 21 are independent method and device claims.           

Analysis 
Claim 1: Ineligible.
The claim recites a series of steps.  The claim is directed to a method, which is a statutory category of invention (Step 1: YES).        

The claim is analyzed to determine whether it is directed to a judicial exception.  This method claim recites the limitations for initiating a transaction at a payment terminal by a payment-enabled mobile device;   and   receiving a code representing a decline reason via the payment-enabled mobile device;   and   displaying the decline reason message on the payment-enabled mobile device.  These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations of a method of organizing human activity as a commercial or legal interaction that includes business relations, but for the recitation of generic computer components.  That is, other than reciting a payment-enabled mobile device initiating a transaction at a payment terminal, nothing in the claim precludes the limitations from practically being performed as organizing human activity or in the human mind.  For example, but for the “mobile device and payment terminal” language, the claim encompasses a user manually determining terms associated with a payment through the mobile device controlled by a wallet application/ app (which mimics a wallet in function and name).  Similar manual activities can be carried out for organizing human activity and/or by mental steps.  These limitations are mental processes or organizing human activities of the group “Certain Methods of Organizing Human Activity” (Step 2A1-YES).           

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional limitations of using a payment-enabled mobile device utilized with “payment terminal and wallet application (app)” to perform these steps.  Examiner notes that payment for a transaction, as described in this application, is merely automating a well-known economic process.  The processor (computer) within the mobile device recited in these steps is at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  These generic processor and payment terminal limitations are no more than mere instructions to apply the exception using generic computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2-NO).                

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, to include latest claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).  As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.           

ordered combination, to include latest claim amendments, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO), and the claim is not patent eligible.          

The analysis above applies to all statutory categories of the invention including newly added device Claim 21.  Furthermore, dependent claims 2-6 & 8-12 and do not resolve issues raised in the independent Claim 1, and are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.           
Therefore, said Claims 1-6,  8-12 & 21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.                  

 Response to Arguments 
Applicant's remarks and claim amendments dated 04 JUNE 2021 with respect to the rejection of amended Claims 1-6, 8-12 & 21 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance, and the only rejection that is outstanding is under 35 USC 101, and as described above.      

In response to the Applicant’s arguments of 06/04/2021 traversing 101 rejection, Examiner respectfully disagrees.  In response to the Applicant’s arguments citing Enfish, Examiner notes that the court noted --- “[s]oftware can make non-abstract improvements to computer technology just as hardware improvements can.”  The court asked “whether the focus of the claims is on [a] specific asserted improvement in computer capabilities ... or, instead, on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.”  The court found that the “plain focus of the claims” there was on an improvement to computer functionality itself (a self-referential table for a computer database, designed to improve the way a computer carries out its basic functions of storing and retrieving data), not on economic or other tasks for which a computer is used in its ordinary capacity. Id.  Thus, we determine whether the claim as a whole “focus[es] on a specific means or method that improves the relevant technology” or is “directed to a result or effect that itself is the abstract idea and merely invoke[s] generic processes and machinery.  Unlike Enfish and McRO, we find the focus of the claim as whole here is on the latter, because the claimed processor is merely invoked as a tool for performing the same functions a human can perform mentally or with pen and paper.  Examiner notes that the Applicant’s latest claim amendments about adding “mobile device processor” and/or “mobile processor” is not the same as in Enfish;  but as the Examiner notes that the  instant application is for making payment/s using wallet application (apps), and thus, said processor would not improve the functioning of a computer.       

In response to the Applicant’s arguments of 01/22/2021 traversing 101 rejection, Examiner respectfully disagrees;  and notes that the Applicant has amended Claim 1 to  now recite limitations such as “a code”, “a decline reason” & “a second communication 

In response to the Applicant’s arguments of 07/10/2020 traversing 101 rejection that they have amended Claim 1 to recite at least "receiving, by a wallet application in the payment- enabled mobile device, via a second communication channel ... a code that represents a decline reason message", which is just adding an application (that could be software down-loaded on a mobile device or it could be embedded in hardware), and it is nothing more than use of a computer/s and/or computer component/s that is well-known, and the use of multiple communication channels in utilizing different networks is also well-known.      

In response to the Applicant’s previous arguments traversing the 101 rejection, Examiner notes that the Applicant has argued that Claim 1 imposes meaningful limits on the alleged abstract idea and would not monopolize it, thereby integrating the alleged abstract idea into a practical application;  and Examiner respectfully disagrees.  The introduction of a computer into the claims does not alter the analysis:         
“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility.  Nor is limiting the use of an abstract idea “‘to a particular technological environment.’”  Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same Alice Corp. Pty. Ltd., 134 S. Ct. at 2358 (alterations in original) (citations omitted).               
“The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability” & “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2354). Although “preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.” Id.        
Applicant further references Example 45 of the October 2019 PTO guidance as further supporting the applicant’s position with respect to the display feature.  In particular, Applicant asserts that the claim display feature is akin to the claim 2 of the said Example 45.  Examiner respectfully disagrees.  The claim 2 of the Example 45 was deemed eligible not by mere display of information, rather, it employs the information provided by the judicial exception (calculated percentage of the extent of cure) to determine when to open the mold and eject the molded product from the mold.  This example does not apply to the current claim/s.  Here, the display is recited at a high level of generality with the only required function of displaying information, which is a 


 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.        

 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, which are relevant to this application and form a part of the body of prior art.           

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.         

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.                 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.          

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 


 /S.M./        Examiner, Art Unit 3691            sanjeev.malhotra@uspto.gov  

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691